TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00481-CV



                                    Shauna Johnson, Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 197,955-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               This is an appeal from a judgment terminating appellant Shauna Johnson’s parental

rights to her children, K.J. and N.T. At the time of trial in May 2004, K.J. was six and N.T. was two.

Their fathers did not appear for the hearing and their parental rights were also terminated. The Texas

Department of Protective and Regulatory Services had removed the children from Johnson’s custody

in May 2003 after K.J. set a fire in a closet.

               The Department had been involved with Johnson since September 2000, when it

received a report of neglectful supervision of K.J. due to Johnson’s drug use, and received later

reports that K.J. was injured while left in the care of a family member for several weeks, that

Johnson twice physically abused and injured K.J., and that N.T. was born with marijuana in his

system. During this most recent intervention, five-year-old K.J. told his therapist that Johnson

sometimes left him in charge of N.T., requiring him to change N.T.’s diapers, warm his bottles, and
feed him. K.J. sometimes took N.T. to look for Johnson, who he said “was at her friend’s house

smoking weed,” and his therapist said K.J. was angry with Johnson for making him responsible for

N.T. Johnson told a case worker that K.J. was “born bad” and that the fire was his fault, and said

she did not know “what the big deal was about marijuana use.”

                After the children were removed from her care, Johnson was ordered to undergo

regular drug testing at her own expense and was warned that visitation would be suspended if she

failed to participate in the drug testing or if she failed a drug test. In July 2003, Johnson tested

positive for marijuana, and the trial court suspended her visitation until she could show two clean

drug test results. Johnson did not take further drug tests and told a case worker that she thought it

would be better to use her money to buy things for the children, rather than taking the tests that might

allow her to continue with visitation. Johnson was also ordered to undergo therapy. In June 2003,

the therapist stopped seeing Johnson after she said she did not need therapy and needed to make no

changes in her parenting methods. Johnson began therapy again in December 2004, but made only

limited progress and did not think therapy would help her.

                Following a bench trial, the associate judge recommended that Johnson’s parental

rights be terminated, finding that Johnson had placed the children in unsafe conditions and had

placed them with people who engaged in conduct that endangered the children. The judge further

found that Johnson had constructively abandoned the children in the Department’s care and had

failed to make regular visits, show an ability to provide a safe environment, or comply with the

reunification order. The district court agreed with the associate judge’s recommendation and signed

an order terminating Johnson’s parental rights.




                                                   2
               Johnson’s appointed counsel has filed a brief stating that, after a thorough review of

the record, he believes this appeal is frivolous.1 The brief presents a thorough and professional

evaluation of the record discussing and demonstrating why there are no arguable grounds for

reversal. A copy of the brief was delivered to Johnson, who has neither sought other counsel nor

filed a pro se brief. The Department filed its own brief agreeing that the appeal is frivolous and

explaining why it believes there are no arguable grounds for reversal.

               We have conducted our own review of the record and we agree with counsel’s

assessment that the appeal is frivolous. We therefore affirm the trial court’s judgment.




                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Affirmed

Filed: August 31, 2005




        1
           This and other Texas courts have held that it is appropriate in a parental termination case
to file a brief asserting that the appeal is frivolous, similar to the procedure used in criminal cases.
See, e.g., Matthews v. Texas Dep’t of Protective & Regulatory Servs., No. 03-04-00184-CV, 2005
Tex. App. LEXIS 1231, at *2 (Austin Feb. 17, 2005, no pet.) (memo. op.); In re D.E.S., 135 S.W.3d
326, 329 (Tex. App.—Houston [14th Dist.] 2004, no pet.); In re K.D., 127 S.W.3d 66, 67 (Tex.
App.—Houston [1st Dist.] 2003, no pet.).

                                                   3